DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 12/19/2021. Claims 1-16, 18 and 21-22 have been cancelled.

Claims 17, 19-20 and 23-36 are presented for examination.

35 U.S.C. 101 rejection to claims 17-34 are withdrawn in view of the applicant’s response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

Claims 17, 19-20 and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. (US 2016/0247014), in view of MATTHEWS et al. (US 2015/0188972), Oike (US 2014/0119243).

As to claims 17 and 35, ZHENG discloses the invention as claimed, including an information processing apparatus (101, Fig. 1; Fig. 3), comprising: 
circuitry configured to: 
acquire input information including at least one of a user image or a user audio from a first user terminal (claim 5, “obtain a person image including a first area and a second area, obtain a plurality of object images corresponding to a plurality of persons”; ¶0036, “An image 401 captured by a first camera includes a person A”); 
estimate whether at least a part of the input information is missing (Fig. 6; Fig. 7; Fig. 12; ¶0016, “a person image from which the feature quantity of a face is missing”; ¶0053, “a person image from which the feature quantity of a face is missing”; ¶0072, “the comparison unit 112 checks whether the similarity degree regarding the part is missing or not”); 
control generation of output information (Fig. 3; Fig. 10; Fig. 12; ¶0007, “identify the candidate area corresponding to the object based on the result of the first comparison processing and a result of a prediction”; ¶0039; ¶0043; ¶0046, “The certainty factor of each part is an index indicating the certainty of the comparison result of the comparison between the two person images based on the feature quantities of the area of the part”; ¶0053, “The map image 702 includes an area 711”; ¶0054; ¶0073, ; and 
output the generated output information (Fig. 7; ¶0030; ¶0032, “the output unit 113 outputs the comparison result”; ¶0102).

ZHENG does not specifically disclose complementing based on a result of the estimation, the input information with auxiliary information. However, MATTHEWS discloses complementing based on a result of the estimation (208-214, Fig. 2), the input information (1204, Fig. 2) with auxiliary information (i.e., movement, motion, pose recognition, or face recognition) (Figs. 2-4; Abstract, “generates a model of a video scene, and then uses the generated model to estimate missing sections (e.g., image frames) of the video stream by morphing and/or modifying available uncorrupted video data based on the model”; ¶0028, “if a face is detected and analyzed, an estimate of the most likely track of the head can be used to predict where the head will move for a relatively short period with reasonable certainty”; ¶0039; ¶0041, “when one or more image frames is/are not available, the most likely position of the unique objects or landmarks (e.g., body parts) for the missing one or more image frames may be predicted using the model”; ¶0068, “the depth information of the scene is analyzed to estimate a pose of the human body matching the input depth images against a training set of thousands of images, and creating an estimate of the 3D location and orientation…”; ¶0069, “the model creation circuit 210 may use face recognition in which human faces are detected and features located. In this case, the model creation circuit control generation of output information based on the complemented input information (206, Fig. 2; 420, Fig. 4; ¶0005, “outputting the estimated subsequent image frame in response to the detected interruption in the received video signal”; ¶0052; ¶0061, “When the signal loss detector 202 detects interruption of the video signal, the output selector 206 outputs the estimated image frame to the output device 1202”; ¶0062; ¶0069, “the model creation circuit 210 outputs an estimate of the 3D head pose (including location and orientation) together with 11 shape unit (SU--the shape of the face) and 6 animation unit (AU--the dynamic distortion of the face) descriptions of the face model”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHENG to include complementing based on a result of the estimation, the input information with auxiliary information; and control generation of output information based on the complemented input information, as taught by MATTHEWS because the subjective quality of video under error conditions (e.g., image frame loss, image frame corruption, video signal interruption, etc.) is improved by estimating the missing sections (MATTHEWS, Abstract).

ZHENG does not specifically disclose transmitting the generated output information to a second terminal wherein the second user terminal is a communication partner of the first user terminal. However, Oike discloses transmitting the generated output information to a second terminal (S14-S15, Fig. 4; Fig. 12; Fig. 14), wherein the second user terminal is a communication partner of the first user terminal (10, Fig. 1; Fig. 2, “conference participant”; ¶0003, “images and sounds can be input to or output from, are transmitted or received among the communication terminals via a network and a conference server”; ¶0005, “images and sounds indicating the situation of a remote conference are transmitted or received in real time among conference terminals participating in the conference”; ¶0008, “performing second reception of receiving the missing partial media data from the communication terminal”; ¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ZHENG to include the claimed transmitting the generated output information to a second terminal wherein the second user terminal is a communication partner of the first user terminal, as taught by Oike because it would enhance communication system by providing a conference service where the first and second terminals can transmit or receive images and sounds in real time (Oike, ¶0003; ¶0005; ¶0029).

As to claims 19 and 20, ZHENG discloses the information processing apparatus according to claim 17, wherein the circuitry is further configured to estimate a missing level of the user image/audio based on a comparison between the user image/audio and a reference image/audio (112, 301-303, Fig. 3; ¶0030, “The comparison unit 112 generates a comparison result by comparing the person image 121 with the plurality of object images”; ¶0032).

the information processing apparatus according to claim 17, wherein the circuitry is further configured to generate, as the auxiliary information, at least one of facial expression information from the user image, lip synchronization information from the user image, gesture information from the user image, or text information (Fig. 6; Fig. 10; Fig. 12; ¶0039, “The part identification unit 302 generates a map image 502 in which five parts, namely, hair, a face, an upper body, a lower body, and shoes are distinguished from a person image 501”; ¶0042, “the coordinate origin is the upper left vertex of the map image 502, and the width and the height of the map image 502 are 50 and 100”). 

As to claim 24, ZHENG discloses the information processing apparatus according to claim 17, wherein the circuitry is further configured to estimate a generatable level of the output information based on environment information of the first user terminal, and the generatable level of the output information includes at least one of a displayable level of the user image or a reproducible level of the user audio (¶0039, “areas corresponding to individual parts of a body. The part identification unit 302 generates a map image 502 in which five parts, namely, hair, a face, an upper body, a lower body, and shoes are distinguished from a person image 501, and divides the map image 502 into an area 511 to an area 516”; ¶0043, “extracts feature quantities from areas of individual parts in the map images generated from the person image 121 and the object image 311-1 to the object image 311-N”; ¶0053, “The map image 702 includes an area 711 corresponding to hair, an area 712 corresponding to an upper body, an area 713 corresponding to a lower body, and an area 714 
As to claim 25, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses the information processing apparatus according to claim 24, wherein the circuitry is further configured to: control transmission of information that indicates the generatable level of the output information to the terminal; receive request information from the terminal, based on the transmission of the information that indicates the generatable level; and control generation of the output information based on the request information received from the terminal (¶0039, “areas corresponding to individual parts of a body. The part identification unit 302 generates a map image 502 in which five parts, namely, hair, a face, an upper body, a lower body, and shoes are distinguished from a person image 501, and divides the map image 502 into an area 511 to an area 516”; ¶0043, “extracts feature quantities from areas of individual parts in the map images generated from the person image 121 and the object image 311-1 to the object image 311-N”; ¶0107, “receive a processing request from a user terminal through the network connection device 1307, to perform image processing, and to transmit the comparison result 314 to the user terminal. In this case, it is possible to use the network connection device 1307 as the output unit 113”; ¶0108).

As to claim 26, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses the information processing apparatus according to claim 25, wherein the request information received from the terminal includes at least one of a first request related to display of the user image or a second request related to reproduction of the user audio (¶0107, “receive a processing request from a user terminal through the network connection device 1307, to perform image processing, and to transmit the comparison result 314 to the user terminal. In this case, it is possible to use the network connection device 1307 as the output unit 113”; ¶0108). 

As to claim 27, ZHENG discloses the information processing apparatus according to claim 24, wherein the circuitry is further configured to estimate the generatable level of the output information based on at least one of first user state information or first user situation information (¶0040, “a position and size information of an area of each part obtained from the person image 121 in the feature information 312-0”; ¶0042, “It is possible to express the position and the size of the area of each part by start point coordinates (sx, sy) and end point coordinates (ex, ey)”). 

As to claim 28, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses the information processing apparatus according to claim 24, wherein the circuitry is further configured to transmit the estimated generatable level of the output information to the terminal (¶0039, “areas corresponding to individual parts of a body. The part identification unit 302 generates a map image 502 in which five parts, namely, hair, a face, an upper body, a lower body, and shoes are distinguished from a person image 501, and divides the map image 502 into an area 511 to an area 516”; ¶0042, “It is possible to express the position and the size of the area of each part by start point coordinates (sx, sy) and end point coordinates (ex, ey)”; 

As to claim 29, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses the information processing apparatus according to claim 24, wherein the circuitry is further configured to receive updated request information from the terminal based on the generated output information (¶0092; ¶0096). 

As to claim 30, ZHENG discloses the information processing apparatus according to claim 29, wherein the circuitry is further configured to receive the updated request information based on contents of the output information and a reliability parameter of the output information (¶0092; ¶0096). 

As to claim 31, ZHENG discloses the information processing apparatus according to claim 24, wherein the environment information of the first user terminal includes time-zone information, a walking state, a moving state of the first user terminal, or a location of the first user terminal (¶0040, “a position and size information of an area of each part obtained from the person image 121 in the feature information 312-0”; ¶0042, “It is possible to express the position and the size of the area of each part by start point coordinates (sx, sy) and end point coordinates (ex, 
As to claim 32, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses the information processing apparatus according to claim 17, wherein the circuitry is further configured to: calculate a reliability parameter of the output information; and transmit the calculated reliability parameter of the output information to the terminal (¶0046, “The certainty factor calculation unit 301 calculates a certainty factor for each part of the body, and generates certainty factor information 313 indicating certainty factors of a plurality of parts”; ¶0047, “The comparison unit 112 compares the person image 121 and the object image 311-1 to object image 311-N using the feature information 312-0 to the feature information 312-N and the certainty factor information 313, and identifies an object image corresponding to the person image 121… the output unit 113 outputs the comparison result 314”; ¶0059; ¶0061). 

As to claim 33, ZHENG discloses the information processing apparatus according to claim 32, wherein the reliability parameter of the output information includes at least one of a first reliability parameter related to the user image or a second reliability parameter related to the user audio (¶0046, “The certainty factor calculation unit 301 calculates a certainty factor for each part of the body, and generates certainty factor information 313 indicating certainty factors of a plurality of parts”; ¶0047, “The comparison unit 112 compares the person image 121 and the object image 311-1 to object image 311-N using the feature information 312-0 to the feature information 312-N and the certainty factor information 313, and identifies an object 

As to claim 34, ZHENG discloses the information processing apparatus according to claim 33, wherein the circuitry is further configured to calculate the first reliability parameter related to the user image based on a missing site in the user image (¶0046, “The certainty factor calculation unit 301 calculates a certainty factor for each part of the body, and generates certainty factor information 313 indicating certainty factors of a plurality of parts”; ¶0047, “The comparison unit 112 compares the person image 121 and the object image 311-1 to object image 311-N using the feature information 312-0 to the feature information 312-N and the certainty factor information 313, and identifies an object image corresponding to the person image 121… the output unit 113 outputs the comparison result 314”; ¶0059; ¶0061; ¶0071, “the feature quantities of the face and the hair in the image A2 are missing, and thus the similarity degrees of the face and the hair in the image A2 are missing”). 

As to claim 36, it is rejected for the same reasons set forth in claim 17 above. In addition, ZHENG discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations (Fig. 13; ¶0099).

Applicant’s arguments with respect to claim(s) 17, 19-20 and 23-36 have been considered but are moot because the new ground of rejection does not rely on any .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 14, 2022